JOURNAL ENTRY AND OPINION.
{¶ 1} Appellant Lamont Thompson, appeals his conviction and the sentence imposed by the common pleas court. A review of the record, however, reveals appellant's arguments are untimely presented and the appeal must be dismissed.
 {¶ 2} Appellant was convicted and sentenced on October 22, 2001 under Case No. CR-406417. Appellant did not file a notice of appeal until January 6, 2003, well outside the time allowed by the appellate rules, nor did he file a motion for leave to file a delayed appeal.
 {¶ 3} "Appellant filed neither a notice of appeal from the original order of sentence within the 30-day jurisdictional requirement set forth in App.R. 4(A), nor a motion for a delayed appeal pursuant to App.R. 5(A). Without a timely notice of appeal from the order challenged, this court lacks jurisdiction to consider it. State v. Slagle, Union App. No. 14-02-08, 2002 Ohio 6616; State v. Starcic (June 4, 1998), Cuyahoga App. No. 72742; State v. Roark (Dec. 4, 1990), Adams App. No. 502, citing In re Copley (1972), 29 Ohio St.2d 35, 278 N.E.2d 358.
 {¶ 4} "Since the original order of sentence was a final appealable order, and appellant failed to appeal that order, this court cannot consider appellant's assignments of error. Id.; State v. Leaks (Oct. 18, 2001), Cuyahoga App. No. 78801; State v. Jackson (1997),123 Ohio App.3d 22, 702 N.E.2d 1229; cf., Village of Swanton v. Barker
(Oct. 20, 2000), Fulton App. No. F-00-003; State v. Nickerson (June 12, 1997), Cuyahoga App. No. 70910; State v. Calvert (Mar. 4, 1993), Cuyahoga App. No. 64416." City of Cleveland v. Yashea Black (Aug. 7, 2003), Cuyahoga App. No. 82457, 2003-Ohio-4197.
 {¶ 5} Accordingly, appellant's appeal is dismissed.
COLLEEN CONWAY COONEY, J., and ANTHONY O. CALABRESE, JR., J., concur.